Citation Nr: 1107770	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-22 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for status post 
arthroscopic surgery, labral tear, left shoulder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 2004 to November 
2005.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania, granting service connection for a 
left shoulder condition, from which the Veteran has appealed the 
initial assigned noncompensable disability evaluation. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the initial rating for a disability, VA must 
consider the propriety of a "staged" rating based on changes in 
the degree of severity of it since the effective date of service 
connection).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

Further case development is required to supplement the record in 
this instance.   The Veteran last underwent a VA Compensation and 
Pension examination to evaluate his left shoulder in April 2006, 
nearly five years ago. While there is little objective indication 
of worsening of service-connected disability since then, the fact 
remains that this is simply too long an interval for the 
available VA examination findings to be considered timely and 
current in their depiction of symptomatology. Therefore, a new 
examination is in order. See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 
505-06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability ...the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995). 

There are also more recent VA medical records to obtain. Previous 
records on file were from the Erie VA Medical Center (VAMC) in 
Erie, Pennsylvania, but are only dated through November 2006. The 
RO/AMC should obtain all additional available VA medical records 
and associate them with the claims file. Bell v. Derwinski,            
2 Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made). See also 38 
C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to 
obtain relevant records in the custody of a Federal department or 
agency). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Erie VAMC, 
and request copies of all available records 
of treatment from that facility dated since 
November 2006. All records and responses 
received should be associated with the        
claims file.

2.	The RO/AMC should schedule the Veteran for 
a VA orthopedic examination to determine the 
current severity of his service-connected 
left shoulder condition.           The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
requested VA examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail.   It 
is requested that the VA examiner indicate 
all present symptoms and manifestations 
attributable to the Veteran's service-
connected left shoulder disorder. In 
evaluating   the Veteran, the examiner should 
report complete range of motion findings for 
the affected joint. The examiner should be 
asked to indicate whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the measured joint 
is used repeatedly over a period  of time. 
The examiner should also be asked to 
determine whether the joint exhibits weakened 
movement, excess fatigability or 
incoordination. If feasible, these 
determinations should be expressed in terms 
of additional range of motion loss due to any 
weakened movement, excess fatigability or 
incoordination. 

3.	The RO/AMC should then review the claims 
file.             If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal, based upon all 
additional evidence received.         If the 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


